Per Curiam.
This was a replevin suit, in which, at the conclusion of a trial at the circuit, the court directed the jury to find a verdict for the plaintiff. The direction of the court as to the verdict which the jury should render, as taken down by the stenographer, was as follows: “First, that the plaintiff have the securities now deposited with the defendant returned to him, the defendant having no lien thereon; second, that the plaintiff have the balance of money in the hands of the defendant returned to him, there being no lien thereon.” It is obvious that the verdict in this form was irregular, in that itdid not fix the money value, at the time of the trial, of the securities to be returned to the plaintiff, or the exact amount of the money in the hands of the defendant, which was also to be returned to him. Both parties agree that a stipulation was made relative to subsequently fixing the precise amount of the plaintiff’s recovery, but they differ radically as to what that stipulation was. The counsel for defendant assert that the only stipulation of which they had any knowledge was an agreement, after the verdict was directed, “that the interest of the several items of said account, (between the two banks,) and said payments and credits, should be computed by the court, unless the counsel could agree upon the same,” and that the form of the judgment should be settled at a future date. On the other hand, according to the counsel for the plaintiff, the stipulation was that counsel should “agree between themselves as to the figures which it should be necessary to insert in the judgment, if. there should be a verdict for the plaintiff, or the evidence should be taken before the judge without the jury, before entering the judgment.” The corrections made by means of the two orders appealed from must be based upon the conclusion that the plaintiffs are right in their statement of the terms of the stipulation. The evidence as to what those terms were is conflicting, and we are not disposed to interfere with the finding of the trial judge on this question. The defendant’s version would make the direction of the verdict practically ineffectual and useless to the plaintiff, in whose favor it was given, and it is hardly to be supposed that the parties *580entered into a stipulation which both must have known would lead to this result. Assuming that such a stipulation was made as the respondent contends, we think the court possessed the power to give it force and effect by the orders under review. Indeed, the appellant concedes that all stipulations, however made, should be carried out, and their provisions enforced. The orders appealed from must be affirmed, with costs.